UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6504


NATHANIEL LEE DAVIS,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent – Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00571-gec-mfu)


Submitted:   June 30, 2011                 Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Lee Davis, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nathaniel          Lee    Davis    seeks      to    appeal          the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues        a    certificate        of    appealability.                28   U.S.C.

§ 2253(c)(1)(A) (2006).                 A certificate of appealability will not

issue     absent      “a        substantial      showing         of    the     denial        of   a

constitutional right.”                 28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that    reasonable        jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El       v.   Cockrell,        537       U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and    conclude      that       Davis    has    not      made   the    requisite         showing.

Accordingly, we deny Davis’ “motion for relief from detainer,”

deny a certificate of appealability, and dismiss the appeal.                                      We

dispense      with       oral      argument      because         the       facts    and       legal

contentions        are          adequately       presented            in     the        materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3